By the court.
Parol gifts to a child are common ; and it has not been usual to evidence such gifts by any solemn act of delivery. The formal ceremony of a delivery is not essentially necessary. It is sufficient, if it appear, that the donor intended an actual gift at the time, and evidenced such intention by some act, which may fairly be construed into a delivery : as in the case cited from Strange, where the donee was put into possession, by being intrusted with the key, &c. In the principal case there was evidence given, which was proper for the jury to consider as evidence of an actual delivery. The donor acknowledged that he had given the negroes to his daughter, when questioned on the subject, and at a time when she had one of them in her arms. This was, in itself, evidence of a delivery, or surrender of his right to his daughter: and accompanied with other circumstances, might be deemed sufficient proof of a prior delivery of all the negroes in dispute.
Nonsuit set aside, and a new trial granted.
Present, Grimke, Waties, Johnson, Trezevant, and Breyard, Justices; Bay, J. absent.
*373Note. By the civil law, a gift of goods is not good without delivery; yet it is otherwise in our law. Per Coke, Ch. J. Roll. R. 61, 62. 12 Jac. B. R. in the case of Wrotes v. Clifton. See 14 Vin. Abr. 19.